By Judge Melvin R. Hughes, Jr.
After this lawsuit was filed naming James W. Dyke, Jr., and Joseph A. Spagnolo, Jr., as defendants, plaintiffs asked the Clerk to not issue process until later.
As these defendants are obviously aware of the filing of the lawsuit naming them, rather than a question of whether they can require that they be allowed to accept service of process or require service to be made on them, the question is one of whether they can come before the Court and subject themselves to its jurisdiction. Under these circumstances, I do not know of anything that would prevent any defendant from voluntarily coming forward and making an appearance by filing a responsive pleading.
I see the issue this way because notification to the persons named as defendants, the object of service of process, has been achieved. Rosenberg v. U. S. Fidelity & Guaranty Co., 115 Va. 221, 223 (1913).
Accordingly, these defendants or any of them can make an appearance and file any responsive pleading without process being first issued and served or without accepting service.